

[Missing Graphic Reference]
 
Titanium Metals Corporation
Three Lincoln Centre
5430 LBJ Freeway
Suite 1700
Dallas, Texas   75240-2697
 

Telephone:  (972) 233-1700 Telephone Facsimile:  (972) 448-1445










April 14, 2008


CONFIDENTIAL


Dr. Charles H.
Entrekin                                                         Via Hand
Delivery
150 Foxgayte Lane
Pottstown, PA 19465


Consulting Agreement


Dear Chuck:


In accordance with our discussions, Titanium Metals Corporation (“TIMET” or the
“Company”) hereby accepts your resignation as President – Global Operations and
Chief Operating Officer of TIMET (and all other titles and positions you have
with TIMET or any of its affiliates) effectively immediately. You will be paid
for your services to TIMET in such capacity through April 15, 2008.  This will
confirm that TIMET and you have agreed, in exchange for the consulting agreement
provided herein to terminate immediately that certain Employment Agreement dated
January 1, 2007 between you and Titanium Hearth Technologies, Inc. with no
further obligation on either party’s behalf except as provided herein.
Notwithstanding such termination, you agree the consulting payments provided
herein are conditioned upon your agreement to comply with and remain bound by
the provisions contained in Sections 8, 9, 10 and 11 of your Employment
Agreement, which shall survive the termination of the Employment Agreement.


Following the termination of your employment, you agree to provide professional
consulting services to TIMET on matters as requested by TIMET from time to time
during the term hereof.  You will use your best efforts in performing such
services for TIMET.  You will be permitted to perform services for others during
the term hereof, including full time employment with another company, provided
that you undertake reasonable efforts to perform services for TIMET as
specifically requested hereunder.  It is contemplated that your services will be
provided on an as-needed basis as reasonably requested by TIMET to assist with
the transfer of knowledge that you have gained with TIMET during your employment
by TIMET.  Your services hereunder are not anticipated to require your full time
efforts during the term hereof.


This agreement shall be for a twelve month term terminating on April 15, 2009.
TIMET will pay you a consulting fee of $550,000 during the term hereof payable
in semi-monthly installments in arrears with the first payment due on April 30,
2008.  TIMET will also reimburse you for reasonable, documented out-of-pocket
business expenses in connection with your consulting services hereunder.
 
  You may terminate this agreement at any time prior to such date by providing
not less than ten days’ prior written notice to TIMET, in which case you will
forfeit all consulting fees that would otherwise have been paid to you hereunder
after the date of termination (your final payment will be prorated through the
date of termination).  This agreement may not be terminated by TIMET except in
the case of material breach by you which remains uncured after thirty days prior
written notice to you at the address listed above.


In exchange for the payments and benefits provided to you under this letter, you
knowingly, voluntarily, and irrevocably release and forever discharge TIMET and
its officers, directors, shareholders, employees, and affiliates of and from all
actions or causes of action, suits, debts, covenants, contracts, agreements,
promises, obligations, damages, judgments, executions, liabilities, claims for
attorney’s fees and costs or disbursements, and any other claims or demands of
whatever kind or nature, whether known or unknown, suspected or unsuspected,
which you or your heirs, executors, or administrators ever had, now have, or may
have against TIMET and its officers, directors, shareholders, employees and
affiliates.






Sincerely,






/s/Bobby D. O'Brien, President
Bobby D. O’Brien, President








/s/Steven L. Watson, Chief Executive Officer
Steven L. Watson, Chief Executive Officer


Agreed:






/s/Charles H. Entrekin
Charles H. Entrekin


